Title: To George Washington from Major General Stirling, 28 September 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dr Sir
            Qrs Sepr 28th 1778
          
          I receved your orders This Moment and shall set out early in the Morning on the busyness you have appointed me for.
          I thank your Excellency for the Command and you may be Assured I will use my best endeavours to Carry Your Instructions into excecution. I am your Excellencys Most Humble Servt
          
            Stirling
          
        